
	
		III
		111th CONGRESS
		2d Session
		S. RES. 516
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2010
			Mrs. Shaheen (for
			 herself and Mr. Dodd) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the contributions of AmeriCorps
		  members to the lives of the people of the United States. 
	
	
		Whereas, since its inception in 1994, the AmeriCorps
			 national service program has proven to be a highly effective way to engage the
			 people of the United States in meeting a wide range of local and national needs
			 and promoting the ethic of service and volunteering;
		Whereas, each year, AmeriCorps provides opportunities for
			 approximately 85,000 individuals across the United States to give back in an
			 intensive way to their communities, their States, and the Nation;
		Whereas those individuals improve the lives of the
			 Nation’s most vulnerable citizens, protect the environment, contribute to
			 public safety, respond to disasters, and strengthen the educational
			 system;
		Whereas AmeriCorps members serve thousands of nonprofit
			 organizations, schools, and faith-based and community organizations each
			 year;
		Whereas AmeriCorps members, after their terms of service
			 end, are more likely to remain engaged in their communities as volunteers,
			 teachers, and nonprofit professionals than the average individual;
		Whereas, on April 21, 2009, President Barack Obama signed
			 the Serve America Act (Public Law 111–13; 123 Stat. 1460) into law, which was
			 passed by bipartisan majorities in both the House of Representatives and the
			 Senate and reauthorized AmeriCorps and will expand AmeriCorps programs to
			 incorporate 250,000 members each year;
		Whereas national service programs have engaged millions of
			 people in the United States in results-driven service in the Nation’s most
			 vulnerable communities, providing hope and help to people facing economic and
			 social needs;
		Whereas, in 2010, as the economic downturn puts millions
			 of people in the United States at risk, national service and volunteering are
			 more important than ever; and
		Whereas AmeriCorps Week, observed in 2010 from May 8
			 through May 15, provides the perfect opportunity for AmeriCorps members,
			 alumni, grantees, program partners, and friends to shine a spotlight on the
			 work done by AmeriCorps members and to motivate more people in the United
			 States to serve their communities: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the contributions of AmeriCorps
			 members to the lives of the people of the United States;
			(2)acknowledges the
			 significant accomplishments of AmeriCorps members, alumni, and community
			 partners; and
			(3)encourages the
			 people of the United States to join in a national effort to salute AmeriCorps
			 members and alumni and raise awareness about the importance of national and
			 community service.
			
